Contact: Paul Coghlan 5:00 EDT Vice President, Finance Tuesday, April 15, 2008 (408) 432-1900 NATIONAL DISTRIBUTION LINEAR TECHNOLOGY REPORTS A 17% INCREASE IN REVENUES AND A 38% INCREASE IN EARNINGS PER SHARE OVER THE PRIOR YEAR. Milpitas, California, April 15, 2008, Linear Technology Corporation (NASDAQ-LLTC), a leading, independent manufacturer of high performance linear integrated circuits, today reported financial results for the quarter ended March 30, 2008.Revenue for the third quarter of fiscal year 2008 increased 3.2% to $297.9 million over the previous quarter’s revenue of $288.7 million and increased 16.8% or $42.9 million over $255.0 million in the third quarter of fiscal year 2007.Diluted earnings per share (“EPS”) of $0.44 increased $0.03 per share or 7% over the second quarter of fiscal year 2008 and increased $0.12 per share or 38% over the third quarter of fiscal year 2007.Third quarter Generally Accepted Accounting Principles (“GAAP”) net income of $99.2 million increased $5.4 million or 5.8% from $93.8 million reported in the second quarter of fiscal year 2008. During the March quarter the Company’s cash and short-term investments balance increased $101.3 million net of spending $9.8 million to purchase approximately 400,000 shares of its common stock. A cash dividend of $0.21 per share will be paid on May 28, 2008 to stockholders of record on May 16, 2008. Non-GAAP diluted EPS for the third quarter of fiscal year 2008 was $0.49 per share, a $0.03 per share increase over the second quarter of fiscal year 2008 and a $0.12 per share increase over the third quarter of fiscal year 2007.Third quarter non-GAAP net income of $110.0 million increased $6.0 million over $104.0 million in the second quarter and decreased $1.8 million from the third quarter of fiscal year 2007.The Company’s non-GAAP measures set forth above exclude charges related to stock-based compensation.The Company’s management uses non-GAAP net income and non-GAAP net income per diluted share to evaluate the Company’s current operating results and financial results and to compare them against historical financial results.Reconciliations of reported net income and reported net income per diluted share to non-GAAP net income and non-GAAP net income per diluted share, respectively, are included at the end of this press release. According to Lothar Maier, CEO, “The Company grew revenues and EPS sequentially by 3.2% and 7%, respectively, in the March quarter.This marks the fourth consecutive quarter that the Company has sequentially grown revenues, operating margin and EPS.These improvements have occurred in spite of difficult economic times. This speaks to our strategy of diversification both geographically and by end-market as we have seen strength internationally and in the industrial and communication end-markets. Looking ahead, given the concerns about economic difficulties particularly in the USA, forecasting future results continues to be a challenge. June should be a growth quarter as we had a positive book to bill ratio in the March quarter and we would expect the June quarter to continue to have strength in many of our end-markets. However, the overriding general economic conditions merit concern.
